Citation Nr: 0603588	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
spinal injury, including neck and back pain and numbness in 
the left arm and leg.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
November 1983.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.  For good cause shown, his motion 
for advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA treatment records disclose that the veteran has 
degenerative joint and disc disease of the cervical and 
lumbosacral spine, with radiculopathy into the left upper and 
lower extremities.  His service medical records show that in 
April 1982 he was treated for muscle spasms of the 
lumbosacral spine.  Because his claim for service connection 
is supported by a current medical diagnosis of disability and 
evidence of in-service symptoms, the Board finds that a VA 
medical opinion is needed regarding the claimed nexus between 
the currently diagnosed back and neck disorder and the 
symptoms documented during service.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002); 38 C.F.R. § 3.159(c)(4) (2005).

The veteran claims that his currently diagnosed neck and back 
disorders were caused by an injury he incurred in service.  
He described this injury as a spinal compression fracture 
resulting from a demonstration of an ejection seat as a 
flight physiology instructor.  Although he originally stated 
that this injury occurred in June 1982, after receiving a 
copy of his service medical records he testified that the 
injury occurred in April 1982.  He also testified that he 
received ongoing treatment from a flight surgeon, who was 
also a chiropractor, after the injury.

A review of the service medical records reveals, however, 
that when treated in April 1982 he denied any trauma to the 
back, and no X-rays were taken to establish the occurrence of 
a fracture.  The records show no complaints or clinical 
findings pertaining to the back or neck following the 
treatment he received in April 1982.  When examined on 
separation from service in October 1983 the spine was normal, 
and there is no medical evidence of the veteran having a back 
disorder until November 2001.  In December 2003 he reported 
having injured his back (again) in 2001 while working as a 
nursing assistant.

The veteran reported having chronic headaches, which he 
attributed to the injury in 1982.  Although the service 
medical records do not document any injury to the neck or 
spine in 1982, the records do show that he was treated for 
headaches related to both stress and sinusitis.  Because his 
claim is supported by lay evidence of recurrent symptoms of 
disability and evidence of related symptoms in service, the 
Board finds that a VA examination and medical opinion are 
required.  Charles, 16 Vet. App. at 374; 38 C.F.R. 
§ 3.159(c)(4) (2005).

Accordingly, the case is remanded for the following:

1.  The RO should obtain the veteran's 
treatment records from the VA Medical 
Center (MC) in New Orleans, Louisiana, 
since June 2004.

2.  The RO should forward the veteran's 
claims file to a VA orthopedist, if 
available, for review and a medical 
opinion.  The orthopedist should provide 
an opinion on whether the currently 
diagnosed degenerative joint and disc 
disease of the cervical and lumbosacral 
spine is at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to the lumbar 
muscle spasms documented in April 1982.  
That opinion should be based on review of 
the medical evidence of record and sound 
medical principles, and not on the 
veteran's reported history.  If the 
orthopedist finds that an examination is 
needed prior to rendering his/her 
opinion, that examination should be 
conducted.

3.  The RO should provide the veteran a 
VA medical examination in order to 
determine whether he currently has a 
chronic disability manifested by 
headaches that is related to the symptoms 
documented during service.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct a medical 
examination and provide a diagnosis for 
any disability manifested by headaches.  
If the examination does result in a 
diagnosis of a chronic disability 
manifested by headaches, the examiner 
should also provide an opinion on whether 
that disability is at least as likely as 
not (a probability of 50 percent or 
greater) related to the headaches due to 
stress or sinusitis that were documented 
during service.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


